IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

KATHLEEN F. JACOBS,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-5312

CLARKWESTERN BUILDING
SYSTEMS, and TRAVELERS
INSURANCE CO.,

      Appellees.


_____________________________/

Opinion filed May 4, 2015.

An appeal from an order of the Judge of Compensation Claims.
Stephen L. Rosen, Judge.

Date of Accident: August 14, 2006.

Bradley Guy Smith of Smith, Feddeler, Smith, P.A., Lakeland, Susan W. Fox of Fox
& Loquasto, P.A., Orlando, and Richard W. Ervin of Fox & Loquasto, P.A.,
Tallahassee, for Appellant.

David K. Beach and Laralee M. Garvin of Rissman, Barrett, Hurt, Donahue &
McLain, P.A., Tampa, for Appellees.


PER CURIAM.

      Because the appealed order adjudicated issues that were the subject of a

pending appeal, the Judge of Compensation Claims lacked jurisdiction under Florida
Rule of Appellate Procedure 9.180(c)(1). Accordingly, we QUASH the appealed

order.

LEWIS, C.J., RAY and MAKAR, JJ., CONCUR.




                                    2